DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Allowable Subject Matter
Claims 18-20 are allowed.
Claims 5, 6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 5, the prior art of record does not show an accelerometer, an inertial .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,303,847 to Cottone (Cottone) in view of US Patent 2,192,082 to Hunicke (Hunicke).

As to claim 1, Cottone discloses a water sprinkler device comprising: a wearable garment (10); a water control chamber (14), wherein the water control chamber includes a liquid housing (36) for holding water; a motorize pump assembly (50) coupled to the liquid housing; a power supply (74) providing power to the motorize pump assembly; a water flow controller (58) coupled to the motorize pump assembly, having circuitry for controlling the motorize pump assembly; a water dispense tube (47) coupled to the liquid housing for delivering the water from the liquid housing to an exit water port (32); and a trigger switch (34) coupled to the motorize pump assembly, wherein the trigger switch controls the activation and deactivation of the motorize pump assembly for dispensing the water out of the exit water port.  Cottone does not disclose the wearable garment having two sleeve portions or the water control chamber attached to an inner portion of the wearable garment.
However, Hunicke discloses a water sprinkler device including a wearable garment having two sleeve portions (see Figure 1) and a water control chamber (5) attached to an inner portion of the wearable garment for the purpose of carrying the water sprinkler device on a person’s body and in a concealed manner.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the wearable garment of Cottone with two sleeve portions and attached the water control chamber to an inner portion of the wearable garment as taught by Hunicke in order to carry the water sprinkler device on a person’s body and in a concealed manner.



As to claim 3, Cottone as modified by Hunicke discloses the claimed invention above but does not expressly disclose a non-functional head-mounted lawn sprinkler.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of applicant’s invention to have added a non-functional head-mounted lawn sprinkler to the device of Cottone since applicant has not disclosed that a non-functional head-mounted lawn sprinkler solves a stated problem or is used for a particular purpose.  Furthermore, one of ordinary skill in the art would expect applicant’s invention to work equally well without a non-functional head-mounted lawn sprinkler.

As to claim 4, Cottone as modified by Hunicke above discloses the water flow controller includes a body movement sensor, an audio sensor, or a switch (34 of Cottone) for triggering the motorize pump assembly and controlling a flow of water dispensed at the exit water port.

As to claim 7, Cottone as modified by Hunicke above discloses the switch includes a mechanical switch or an electrical switch (see column 4, lines 8-27 of Cottone).



As to claim 15, Cottone as modified by Hunicke discloses the claimed invention above but does not expressly disclose the two sleeve portions are shorts sleeves.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of applicant’s invention to have made the sleeve portions of Cottone as modified by Hunicke short sleeves since applicant has not disclosed that short sleeves solve a stated problem or are used for a particular purpose.  Furthermore, one of ordinary skill in the art would expect applicant’s invention to work equally well with long sleeves.

As to claim 17, Cottone as modified by Hunicke discloses the claimed invention above but does not expressly disclose the water sprinkler dance costume includes a partial or full body suit having printed or sewn images or text of a water sprinkler.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of applicant’s invention to have made the garment of Cottone as modified by Hunicke with printed or sewn images or text of a water sprinkler since applicant has not disclosed that printed or sewn images or text of a water sprinkler solves a stated problem or is used for a particular purpose.  Furthermore, one of ordinary skill in the art would expect applicant’s invention to work equally well without printed or sewn images or text of a water sprinkler.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,303,847 to Cottone in view of US Patent 2,192,082 to Hunicke as applied to claim 1 above, and further in view of US Patent 3,352,364 to Coste (Coste).

As to claim 16, Cottone as modified by Hunicke discloses the claimed invention above but does not disclose a functional head-mounted lawn sprinkler.
However, Coste discloses a water sprinkler device including a functional head-mounted sprinkler (74; see also Figures 1 and 2) for the purpose of spraying fluid in an area surrounding a user.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have added a functional head-mounted sprinkler to the device of Cottone as taught by Coste in order to spray fluid in an area surrounding a user.  The modification involves a simple addition of a known head-mounted sprinkler to a known sprinkler device according to known methods to achieve predictable results.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 4 recites “a switch” in line 3 where it is unclear if this is the same “switch” recited in claim 1 or a different switch.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 1,885,180 to Cameron; 3,107,069 to Draim and 4,903,864 to Sirhan show water sprinkler devices attached to wearable garments having a pump, a tube, and a switch.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        01/11/2022